HEDRICK, Judge.
We note at the outset that it appears in the respondent’s brief that she has been officially discharged from the mental health facility by order of her psychiatrist. However, it is established that her discharge does not render questions challenging the involuntary commitment proceeding moot in view of the adverse consequences which could arise therefrom, including the possibility that the commitment in this case could form the basis of a future commitment. In re Hatley, 291 N.C. 693, 231 S.E. 2d 633 (1977).
The controlling statute with respect to involuntary commitment proceedings» G.S. 122-58.7(i), requires the trial court to find “by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others.” The two distinct ultimate facts of (1) mental illness or inebriacy and (2) imminent danger must be supported by facts which are found from the evidence and recorded by the District Court. In re Hogan, 32 N.C. App. 429, 232 S.E. 2d 492 (1977).
The respondent in this case does not challenge the court’s finding of mental illness based on the physician’s examination. In her sole assignment of error brought forward and argued in her brief, she contends that the ultimate finding that the respondent is “imminently dangerous to others” is not supported by the facts recorded in the order.
Pursuant to this assignment, the respondent apparently contests the admissibility of her threats as evidence that she was dangerous. She seeks to impose the standards applicable to criminal threats proscribed by G.S. 14-277.1 to evidence of threats which might support a finding of imminent danger in an involun*366tary commitment proceeding. Suffice it to say that the fundamental differences between a criminal charge based entirely on threats and an involuntary commitment in which threats merely serve as some evidence of the imminent dangerousness of the person weigh against the use of such strict standards in the latter case.
In our opinion, evidence that the respondent destroyed various articles of furniture coupled with evidence that she threatened physical injury and death to various members of her family provides clear, cogent and convincing proof that her mental condition posed an imminent danger to others. Thus, we hold that the facts found by the trial court support the ultimate finding that the respondent “is imminently dangerous to others.”
Affirmed.
Chief Judge BROCK and Judge MITCHELL concur.